Citation Nr: 0820974	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as being due to jet fuel exposure. 

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for anxiety and extreme 
nervousness. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in September 2005 and April 2006 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Muskogee, Oklahoma in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from 
January 1970 to August 1973, appealed those decisions to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
After reviewing the evidence of record, the Board has 
determined that the issues of entitlement to service 
connection for depression, anxiety and nervousness, bilateral 
hearing loss and tinnitus require additional development.  
Therefore, these issues are addressed in the REMAND portion 
of the decision below; and are hereby REMANDED to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a skin condition has been obtained.

2.  A skin condition has not been shown to have manifested in 
service; nor has it been shown to be causally or 
etiologically related to service or to the appellant's 
exposure to jet fuel in service. 




CONCLUSION OF LAW

A skin condition was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a skin condition, to include as being 
due to exposure to jet fuel during service, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in April 2006 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
service connection claim.  The April 2006 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection skin condition claim; and 
asked the appellant to send the information to VA. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board observes that the 
appellant was not afforded a VA examination in connection 
with his skin condition claim.  However, the Board finds that 
the RO was correct in determining that such an examination 
was not necessary in light of the lack of competent objective 
evidence indicating that the appellant experienced skin 
problems or skin symptomatology in service.  Due to the lack 
of evidence of 
in-service symptomatology, any medical opinion obtained via a 
VA examination in regards to this claim would be entirely 
speculative in nature. Id.  

Lastly, the Board observes that prior to the RO's 
certification of this appeal, it provided the appellant with 
an explanation of disability ratings and effective dates. 
September 2007 letter; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
skin condition, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed. Id.  

B.  Law and Analysis

In this case, the appellant requests service connection for a 
skin condition he contends has developed as a result of his 
exposure to jet fuel during his period of service. See 
February 2006 statement in support of claim.  While viewing 
the evidence in the light most favorable to the appellant in 
this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  As such, the 
appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
In order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  
With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record indicates that the appellant was 
diagnosed post-service with an 8 mm skin lesion akin to 
keratosis of the right upper arm that was medically removed 
via cryogenic application. February 2000 VA medical records.  
Subsequent VA medical records dated in March 2002 noted that 
the appellant's skin was examined and found to be intact, 
without evidence of redness, rashes or abrasions other than 
those that appeared to be related to medical treatment 
associated with a motor vehicle accident. See March 2002 VA 
medical records; see also VA medical records dated in April 
2002 (appellant reported that he thought he was having an 
allergic skin reaction to a medication he was taking).  Based 
upon this medical evidence of record, it is questionable as 
to whether the appellant presently has a diagnosis of a skin 
condition that constitutes a current disability for VA 
purposes.  However, the Board assumes for the sake of 
argument that the single keratosis lesion referenced in the 
February 2000 VA medical records fulfills the requirements of 
the first element for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), a 
review of the records contained in the appellant's service 
medical file reveals no complaints, treatments or findings 
associated with a skin disorder in service.  At the time of 
the appellant's August 1973 service separation examination, 
the appellant's clinical examination of the skin was reported 
to be normal. See August 1973 report of medical examination.  
In addition, the appellant checked the "no" box when asked 
if he had ever had a skin disease or experienced tumors, 
growths, cysts or cancer. See report of medical history dated 
in August 1973.  The Board acknowledges that a review of the 
appellant's service personnel records reveals that the 
appellant's military occupation specialty was that of a bulk 
fuel man (DD Form 214); and that the appellant appears to 
have served as part of the Tactical Airfield Fuel Dispensing 
System with the First Marine Aircraft Wing of the Marine Air 
Base Squadron 15. See appellant's record of service; Command 
Chronology records.  Thus, it seems logical to the Board that 
the appellant would have been exposed to jet fuel during his 
period of time in service.  Regardless of this finding, 
however, the Board concludes that the appellant's overall 
service medical records are not supportive of his claim in 
that they fail to reveal that the appellant experienced any 
type of skin symptomatology or condition in service that can 
be associated with his exposure to jet fuel.  As such, the 
Board finds that the second element of the service connection 
test has not been met in this case.     

However, even if the Board assumes for the sake of argument 
that the appellant's exposure to jet fuel itself was 
sufficient evidence of an in-service injury or event, service 
connection would still be denied in this case due to the fact 
that the third element of the service connection test (a 
nexus between the current disability and the in-service 
event) has not been fulfilled.  In this regard, the Board 
observes that the appellant's post-service medical records 
reveal that the appellant was seen for the first time with 
complaints of a skin problem in February 2000, over twenty-
five years after the appellant was discharged from active 
duty.  No medical provider has submitted a statement or 
medical opinion that associates the appellant's February 2000 
keratosis or any other skin condition to his period of 
service, to specifically include his exposure to jet fuel 
during service.  Since the appellant is a layperson and not a 
medical professional, his own statements to the effect that 
he believes he has developed a skin condition due to his 
exposure to jet fuel in service are not competent evidence 
sufficient to support his claim. See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the Board finds that 
the long interval of time between the appellant's separation 
from service and his first medical diagnosis of a skin lesion 
is, of itself, a factor weighing against a finding of service 
connection. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a skin condition, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).




ORDER

Service connection for a skin condition is denied.


REMAND

A review of the record with respect to the issues of 
entitlement to (1) service connection for depression, (2) 
service connection for anxiety and extreme nervousness, (3) 
service connection for bilateral hearing loss and (4) service 
connection for tinnitus discloses a need for further 
development prior to final appellate review.  

In regards to the appellant's claims of entitlement to 
service connection for depression and anxiety, the Board 
observes that the appellant's service medical records reveal 
that he was diagnosed with (1) severe, depressive reaction, 
(2) severe immature character disorder and (3) marital 
situational reaction in June 1973. See June 1973 clinical 
record.  Post-service medical records contained in the claims 
file reveal that the appellant has been diagnosed with 
several psychiatric conditions, to include (1) chronic, 
recurrent depression, (2) anxiety disorder nos, (3) 
depressive disorder nos, (4) panic disorder and (5) post-
traumatic stress disorder. See VA medical records.  Although 
the appellant has been afforded several VA psychiatric 
examinations in relationship to other claims, none of the 
examination reports specifically address the question of 
whether the appellant's diagnoses of depressive disorder 
and/or anxiety disorder are related to the psychiatric 
symptomatology noted in the appellant's service medical 
records. See VA examination reports dated in September 1998, 
April 1999 and March 2005.  As such, the Board finds that a 
remand of these claims is necessary in order for the 
appellant's claims file to be forwarded to an appropriate 
examiner for such a VA medical opinion to be obtained.   



In addition to the foregoing, the Board finds that the 
appellant should be afforded a VA audiological examination in 
terms of his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In this regard, the 
Board observes that the RO denied service connection for 
bilateral hearing loss and tinnitus on the basis that (1) 
there was no evidence of noise trauma in service and (2) the 
appellant's service medical records were negative in terms of 
complaints, treatment or diagnosis of hearing loss in both 
ears, to include a showing of normal hearing on the 
appellant's service discharge examination. September 2005 
rating decision on appeal; January 2006 Statement of the 
Case, pgs. 8-9.  However, as discussed briefly above, the 
appellant's service personnel records show that the appellant 
served as a bulk fuel specialist while in service.  
Specifically, these records indicate that the appellant 
served in Nam Phong, Thailand from May 1972 to August 1972; 
and that he participated in combat support operations with 
Task Force Delta at Nam Phong, Thailand.  While the 
appellant's specific duties are not listed, the records 
document that the appellant served with the First Marine 
Aircraft Wing of the Marine Air Base Squadron 15 and that the 
Squadron included a Tactical Airfield Fuel Dispensing System. 
See appellant's record of service; Command Chronology 
records.  It seems entirely reasonable to the Board that in 
light of his military occupation specialty, the appellant 
would have participated in dispensing fuel to aircraft in Nam 
Phong, Thailand; and as such, would have been exposed to the 
noise of such aircraft. Command Chronology records (records 
reflect the amount of gallons of fuel received and dispensed 
by the Tactical Airfield Fuel Dispensing System; and also 
generally note operations that included takeoffs, landings 
and "touch and goes" for aircraft).   

A review of the appellant's service medical records also 
reveals that even though the appellant separated from service 
with what would be considered "normal" hearing by 
audiological testing standards, a comparison of the 
appellant's hearing tests upon entrance and separation from 
service seem to indicate that the appellant's hearing shifted 
during service.  Specifically, the Board observes that the 
appellant was seen in September 1969 for a hearing test, at 
which time his puretone decibel losses appear to be as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
-5
-5
-5
5

Upon discharge from service in August 1973, the appellant 
underwent another audiogram that reported the following 
puretone decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
10
5
5
5

Thus, a comparison of the appellant's service audiograms 
indicate that a shift in the appellant's hearing did occur 
during service although the significance of such is unclear 
to the Board.  Additional evidence in support of this 
conclusion consists of the appellant's medical history report 
at the time of separation, in which the appellant indicated 
that he was uncertain as to whether he was experiencing 
hearing loss. See August 1973 report of medical history (the 
appellant marked the box "don't know" when asked if he ever 
had or presently had hearing loss).  Notably, the appellant 
answered "no" when asked this question upon entrance into 
service. September 1969 report of medical history.  In light 
of this evidence, the Board finds that the appellant should 
be afforded a VA audiological examination for the purpose of 
determining whether his current diagnosis of hearing loss and 
complaints of tinnitus are related to his period of active 
service. See August 2003 VA medical records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in terms of the 
appellant's service connection claims, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

2.  In terms of the appellant's claims 
of entitlement to service connection for 
(1) depression and (2) anxiety and 
nervousness, the RO should refer the 
appellant's claims file to a qualified 
mental health examiner for the purpose 
of obtaining a medical opinion as to the 
nature, onset date and etiology of any 
psychiatric disorder currently 
diagnosed, to include diagnoses of 
depressive disorder and anxiety 
disorder.  The examiner should offer an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed psychiatric disorder is in any 
way etiologically related to the 
appellant's period of service.  In doing 
so, the examiner should discuss in the 
rationale portion of the opinion the 
pertinent medical evidence of record and 
the basis of any opinion provided.  

3.  In terms of the appellant's claims 
of entitlement to service connection for 
(1) bilateral hearing loss and (2) 
tinnitus, the RO should afford the 
appellant a VA audiological examination, 
including an audiogram and Maryland CNC 
speech recognition test, to determine 
whether he currently has sufficient 
hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. 
§ 3.385 to be considered a disability by 
VA standards and whether the appellant 
has a current diagnosis of tinnitus.  If 
he does, then the examiner is requested 
to review the appellant's service 
medical records and the records 
contained in the claims file and provide 
an opinion as to whether it is at least 
as likely as not that the appellant's 
current hearing loss and/or tinnitus are 
etiologically related to the appellant's 
military service.  The appellant's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should discuss the rationale for all 
opinions expressed.  If no opinion can 
be rendered, without resorting to pure 
speculation, explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


